Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the prior art on record fails to teach receiving the mesh network entry request, cause a mesh network entry request to hop by broadcasting the mesh network entry request to the other communication nodes if a destination address of the mesh network entry request is not the address of the communication node itself, registering a rank of the communication node itself based on a number of hops required for a mesh network entry request to reach the communication node itself if a destination address of the mesh network entry request is the address of the communication node, transmitting a rank request based on the registration of the rank of the communication node itself, receiving a rank response from one or more of the other communication nodes in response to the transmitted rank request, each rank response from another one of the communication nodes including a rank of the particular communication node transmitting the rank response, and registering a communication node having a highest ranking rank response as a communication path to the server if the rank of the communication node sending the highest ranking rank response is higher than the rank of the communication node that transmitted the rank request in combination with all the element in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.